DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on January 14, 2019.
Claims 1-31 are pending.  Claims 1, 19-21, 26, and 27 are independent claims.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to computer-aided design software for designing a brick construction, the computer aided design software having a user interface allowing a user to input building plan data, generating view data from the building plan data, generating a virtual extrusion of length commensurate with wall height, determining brick by brick placement data walls, and compiling a brick placement database including data for each brick, classified under CPC symbol G05B19/4097,
II.	Claims 19-25, control software to control a brick laying machine to build a building or other structure of brick construction, the control software accessing a brick placement database and controlling the machine to cut and optionally to machine each brick in accordance with data stored in the brick placement database and convey each brick, apply adhesive, and locate each brick according to data stored in the brick placement database, classified under CPC symbol G05B 2219/45086, and 
III.	Claims 26-31, drawn to methods of building a structure comprising steps including determining a size of brick to be used, creating a scale top-plan view of walls; determining brick by brick placement data for walls and storing the data in a brick placement database; measuring a relative surface height of a surface extent where bricks are to be laid, recording a height of footings or a concrete pad for at least one location at which each brick is to be located according to the brick placement data, determining a difference value for each brick, storing with the brick placement data a trim value for each brick corresponding with an amount to be machined from a horizontal face of each brick so that the top of at least the first course is levelled when laid, cutting each brick in accordance with the brick placement data, conveying each brick one by one, applying adhesive, and locating each brick according to the brick placement data, classified under CPC symbol E04B.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility in providing a software user interface for generating a view of walls to determine brick placement data for a brick placement database, among other aspects.  Subcombination II has separate utility in providing specialized control software to control a brick laying machine to build a building, among other aspects.  Subcombination III has separate utility in providing a method of building a structure comprising various measuring, determining, machining, and placement steps, among other aspects.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
A telephone call was made to Benjamin P. Johnson (70,348) on June 2, 2022, to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
6/4/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174